Execution Version




THE INDEBTEDNESS EVIDENCED BY THIS CREDIT AGREEMENT IS BEING ISSUED WITH
ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. FOR
INFORMATION REGARDING THE ISSUE PRICE, THE TOTAL AMOUNT OF ORIGINAL ISSUE
DISCOUNT, THE ISSUE DATE, AND THE YIELD TO MATURITY OF SUCH INDEBTEDNESS, PLEASE
CONTACT THE TREASURER OF THE BORROWER AT THE ADDRESS SET FORTH IN THE NOTICE
PROVISIONS HEREOF.






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
April 2, 2019
between
ENVIVA WILMINGTON HOLDINGS, LLC,
as Borrower
and
ENVIVA, LP,
as Lender










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS    1
1.1
DEFINED TERMS    1

1.2
TERMS GENERALLY    9

1.3
ACCOUNTING TERMS; GAAP    9

ARTICLE II THE CREDITS    9
2.1
LOANS    9

2.2
REQUESTS FOR REVOLVING LOANS    10

2.3
FUNDING OF REVOLVING LOANS    10

2.4
TERMINATION AND REDUCTION OF REVOLVING COMMITMENT    10

2.5
REPAYMENT OF LOANS    11

2.6
PREPAYMENT OF LOANS    11

2.7
INTEREST    12

2.8
PAYMENTS GENERALLY    13



i

--------------------------------------------------------------------------------





ARTICLE III REPRESENTATIONS AND WARRANTIES    13
3.1
ORGANIZATION; POWERS    13

3.2
AUTHORIZATION; ENFORCEABILITY    13

3.3
GOVERNMENTAL APPROVALS; NO CONFLICTS    13

3.4
FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE    14

3.5
PROPERTIES.    14

3.6
LITIGATION    14

3.7
COMPLIANCE WITH LAWS AND AGREEMENTS    14

3.8
TAXES    14

ARTICLE IV CONDITIONS    15
4.1
EACH REVOLVING LOAN    15

ARTICLE V AFFIRMATIVE COVENANTS    15
5.1
FINANCIAL STATEMENTS AND OTHER INFORMATION    15

5.2
NOTICES OF MATERIAL EVENTS    16



ii

--------------------------------------------------------------------------------





5.3
EXISTENCE; CONDUCT OF BUSINESS    16

5.4
PAYMENT AND PERFORMANCE OF OBLIGATIONS    16

5.5
MAINTENANCE OF PROPERTIES; INSURANCE    16

5.6
BOOKS AND RECORDS; INSPECTION RIGHTS    17

5.7
COMPLIANCE WITH LAWS    17

5.8
USE OF PROCEEDS    17

5.9
FURTHER ASSURANCES    17

ARTICLE VI NEGATIVE COVENANTS    17
6.1
DEBT    17

6.2
LIENS    18

6.3
FUNDAMENTAL CHANGES    19

6.4
INVESTMENTS, LOANS, ADVANCES AND GUARANTEES    19

6.5
SWAP AGREEMENTS    20

6.6
RESTRICTED PAYMENTS    20

6.7
TRANSACTIONS WITH AFFILIATES, ETC.    20



iii

--------------------------------------------------------------------------------





6.8
SALES OF ASSETS    21

6.9
CERTAIN AMENDMENTS    22

6.10
CHANGE IN THE NATURE OF BUSINESS    22

6.11
LIMITATION ON RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS    22

ARTICLE VII EVENTS OF DEFAULT AND REMEDIES    22
7.1
EVENTS OF DEFAULT    22

7.2
REMEDIES    24

ARTICLE VIII MISCELLANEOUS    24
8.1
NOTICES    24

8.2
WAIVERS; AMENDMENTS    25

8.3
EXPENSES; INDEMNITY; DAMAGE WAIVER    25

8.4
SUCCESSORS AND ASSIGNS; REGISTER    26

8.5
SURVIVAL    27

8.6
COUNTERPARTS; INTEGRATION; EFFECTIVENESS    27



iv

--------------------------------------------------------------------------------





8.7
SEVERABILITY    27

8.8
RIGHT OF SETOFF    27

8.9
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    28

8.10
WAIVER OF JURY TRIAL    28

8.11
HEADINGS    29





v

--------------------------------------------------------------------------------







EXHIBIT:


Exhibit A            Form of Borrowing Request






SCHEDULE:


Schedule 3.6         Litigation




vi

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, supplemented,
or otherwise modified from time to time, this “Agreement”), dated as of April 2,
2019, is between ENVIVA WILMINGTON HOLDINGS, LLC, a Delaware limited liability
company (together with its successors and permitted assigns, the “Borrower”),
and ENVIVA, LP, a Delaware limited partnership (together with its successors and
assigns, the “Lender”).
W I T N E S S E T H
WHEREAS, Holdings (as defined herein) was a party, as the lender, under that
certain Amended and Restated Credit Agreement, dated as of June 30, 2018 (the
“Existing Credit Agreement”);
WHEREAS, in connection with the consummation of the transactions contemplated by
that certain Contribution Agreement, dated as of March 21, 2019 (the
“Contribution Agreement”), Holdings assigned its rights and obligations under
the Existing Credit Agreement to Enviva Partners, LP, a Delaware limited
partnership (“Enviva Partners”), and Enviva Partners assigned its rights and
obligations under the Existing Credit Agreement to Lender;
WHEREAS, each of Holdings and Enviva Partners has been released from all rights
and obligations under the Existing Credit Agreement; and
WHEREAS, the Borrower and the Lender desire to amend and restate the Existing
Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit, and commitments hereinafter
referred to, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
1.1    Defined Terms. As used in this Agreement (including the recitals above),
the following terms have the meanings specified below:
“Affiliate” means, with respect to a specified Person, another Person that,
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided the
Lender and its Affiliates (other than the Borrower and its Subsidiaries), on the
one hand, and the Borrower and its Subsidiaries, on the other hand, shall not be
deemed Affiliates of each other.


1



--------------------------------------------------------------------------------





“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
“Applicable Margin” means 1.75%.
“Asset Sale” means (a) any Disposition (including by way of merger or
consolidation and including any sale and leaseback transaction) of any property
(including Equity Interests of any Subsidiary by the holder thereof) by the
Borrower or any Subsidiary to any Person (other than, with respect to any
Disposition by a Subsidiary, to the Borrower or any other Subsidiary) and (b)
any issuance or sale by any Subsidiary of its Equity Interests to any Person
(other than to the Borrower or any other Subsidiary).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
“Borrower LLC Agreement” means the Fourth Amended and Restated Limited Liability
Company Agreement of the Borrower (including any schedules, exhibits, or
attachments thereto), dated as of December 29, 2016, as amended, supplemented,
or otherwise modified from time to time in accordance with its terms and
conditions and the terms and conditions hereof.
“Borrowing Request” means a request by the Borrower for the funding of an
increase in the outstanding principal amount of the Revolving Loan in accordance
with Section 2.2 in a form substantially similar to the form attached as
Exhibit A, or otherwise in a form reasonably approved by the Lender.
“Business” has the meaning set forth in the Borrower LLC Agreement.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which commercial banks in New York, New York are authorized or required by Law
to remain closed.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as finance leases on
a balance sheet of such Person under GAAP, and the amount of such obligations at
any time will be the capitalized amount thereof at such time determined in
accordance with GAAP.


2



--------------------------------------------------------------------------------





“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper, asset-backed securities, auction rate
securities, or similar instruments, in each case maturing within twelve months
from the date of acquisition thereof and having, at such date of acquisition, a
credit rating of at least A-1 from S&P or P-1 from Moody’s; and
(c)    investments in certificates of deposit, banker’s acceptances, and time
deposits, in each case maturing within one year from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000 and whose senior unsecured debt obligations are rated not less than
A by S&P or A2 by Moody’s.
“Casualty Event” means, with respect to any property of any Person, any loss of
title with respect to such property or any loss of or damage to or destruction
of, or any condemnation or other taking (including by any Governmental
Authority) of, such property for which such Person or any of its Subsidiaries
receives insurance proceeds or proceeds of a condemnation award or other
compensation in excess of $250,000, including any such taking of all or any part
of any property of any Person or any part thereof, in or by condemnation or
other eminent domain proceedings pursuant to any Law, or by reason of the
temporary requisition of the use or occupancy of all or any part of any property
of any Person or any part thereof by any Governmental Authority, civil, or
military.
“Change in Control” means:
(a)    the Sponsors shall, collectively, cease to own, directly or indirectly,
100% of the outstanding Equity Interests of the Borrower and its Subsidiaries;
or
(b)    anyone other than an Affiliate of the Lender becomes the Managing Member
of the Borrower except as a result of the removal of the Lender or an Affiliate
of the Lender as Managing Member pursuant to Section 4.4(b) of the Borrower LLC
Agreement; or


3



--------------------------------------------------------------------------------





(c)    the sale, lease, transfer, conveyance, or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of the Borrower and its Subsidiaries
(other than a Project Disposition involving the Hamlet Plant), taken as a whole,
to any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act).
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract, or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debt” of any Person means, without duplication: (a) all obligations of such
Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes, or similar instruments; (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person; (d) all obligations of such Person in respect
of the deferred purchase price of property or services that are due more than 90
days from the date of the invoice for such property or services or are more than
90 days past due other than those being contested in good faith by appropriate
action and for which adequate reserves have been maintained in accordance with
GAAP; (e) all Debt of other entities secured by any Lien on property owned or
acquired by such Person, whether or not the Debt secured thereby has been
assumed by such Person; (f) all Guarantees by such Person of Debt of others;
(g) Capital Lease Obligations of such Person; (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty; and (i) all obligations, contingent, or otherwise, of
such Person in respect of bankers’ acceptances. The Debt of any Person includes
the Debt of any other entity (including any partnership in which such Person is
a general partner) to the extent such Person is legally liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Debt provide such Person is not
liable therefor. Notwithstanding the foregoing, and for the avoidance of doubt,
offtake arrangements entered into by the Borrower or any of its Subsidiaries
shall not constitute “Debt”.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States of America or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time, or both would, unless cured or waived, become
an Event of Default.


4



--------------------------------------------------------------------------------





“Default Rate” has the meaning set forth in Section 2.7(b).
“Dispose” means, with respect to any property, to sell, lease, engage in a sale
and leaseback with respect thereto, assign, convey, transfer, or otherwise
dispose thereof (other than (i) the granting of a Permitted Lien, (ii) the
occurrence of a Casualty Event, or (iii) the issuance of equity by the Borrower
to a Sponsor). The term “Disposition” has a correlative meaning.
“Dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means April 2, 2019.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust, or other equity ownership interests in a Person, and any warrants,
options, or other rights entitling the holder thereof to purchase or acquire any
such equity interest.
“Event of Default” has the meaning set forth in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“Final Payment Date” means the date on which all Obligations (other than
obligations for taxes, costs, indemnifications, and reimbursements in respect of
which no claim or demand for payment has been made) have been paid and the
Revolving Commitment has expired or been terminated.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Governmental Approval” means: (a) any authorization, consent, approval,
license, waiver, ruling, permit, tariff, rate, certification, exemption, filing,
variance, claim, order, judgment, decree, sanction, or publication of, by, or
with; (b) any notice to; (c) any declaration of or with; or (d) any registration
by or with, or any other action by or on behalf of, any Governmental Authority.
“Governmental Authority” means the government of any nation, any political
subdivision of any nation, whether state, provincial, territorial, or local, and
any agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government.


5



--------------------------------------------------------------------------------





“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities, or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital, or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other
obligation, or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Debt or obligation, but the term
Guarantee does not include endorsements for collection or deposit in the
ordinary course of business.
“Hamlet Plant” means the industrial wood pellet biomass plant to be located in
Hamlet, North Carolina, capable of producing as least 500,000 MT of industrial
wood pellet biomass per year.
“Highest Lawful Rate” means the maximum rate of interest the Lender is permitted
to contract for, charge, or receive under Law.
“Holdings” means Enviva Holdings, LP, a Delaware limited partnership.
“Interest Payment Date” means (a) the last day of each fiscal month of the
Lender and (b) the Maturity Date.
“Investment” has the meaning set forth in Section 6.4.
“Law” means (a) a statute, permit, ordinance, treaty, rule, or regulation of any
Governmental Authority and (b) a court decision, judgment, order, decree,
injunction, or ruling.
“Lender” has the meaning set forth in the introductory paragraph of this
Agreement.
“LIBOR Rate” means the one-month US Dollar LIBOR rate as reported in The Wall
Street Journal on the Effective Date and, thereafter, each Interest Payment Date
(or if no such rate is reported on such date, on the most recently preceding
date on which such rate was reported), or if The Wall Street Journal is not
available, such other publication as shall be reasonably agreed between the
Borrower and the Lender. Notwithstanding the foregoing, if the LIBOR Rate is
less than zero, such rate will be deemed zero for purposes of this Agreement.


6



--------------------------------------------------------------------------------





“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge, or security interest in, on, or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loans” means the collective reference to the Revolving Loan and the Term Loan.
“Managing Member” has the meaning set forth in the Borrower LLC Agreement.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, operations, or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) any Project, (c) the ability of the Borrower
to perform any of its obligations under this Agreement, or (d) the rights or
remedies available to the Lender under this Agreement.
“Material Debt” means, at any time, Debt of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $1,000,000 at such
time.
“Maturity Date” means the earliest of (i) June 30, 2022, (ii) the date of
termination of the Revolving Commitment and (iii) the date on which both (A) the
Project Disposition involving the Hamlet Plant shall have been consummated and
(B) all Scheduled Disputes shall have been finally settled; provided (i) after
the Lender has received a written request from the Borrower, the then-current
Maturity Date may be extended by up to six months in the sole and absolute
discretion of the Lender and (ii) following the exercise of the extension
provided for in the immediately preceding clause (i), the then-current Maturity
Date may be extended for an additional six-month period upon a written request
from the Borrower, in each case in the sole and absolute discretion of the
Lender.
“Member” has the meaning set forth in the Borrower LLC Agreement.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.
“Net Cash Proceeds” means cash proceeds received by the Borrower or any of its
Subsidiaries with respect to any issuance of Debt, any Asset Sale, or any
insurance or condemnation proceeds with respect to any Casualty Event (including
cash proceeds subsequently received (as and when received by the Borrower or any
of its Subsidiaries) in respect of noncash consideration initially received) net
of (i) related expenses (including brokers’ fees or commissions, legal,
accounting, and other professional and transactional fees, and taxes, including
transfer and other taxes and the Borrower’s good faith estimate


7



--------------------------------------------------------------------------------





of income taxes, paid or payable in connection therewith); (ii) amounts provided
as a reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations associated therewith (but any such amounts that are
released from such reserve will constitute Net Cash Proceeds at the time of
release); (iii) with respect to Asset Sales, the Borrower’s good faith estimate
of payments required to be made with respect to unassumed liabilities relating
to the assets sold within 90 days of such Asset Sale (but any such cash proceeds
that are not used to make payments in respect of such unassumed liabilities
within 90 days of such Asset Sale will constitute Net Cash Proceeds); (iv) the
principal amount, premium or penalty, if any, interest, and other amounts in
respect of any Debt for borrowed money that is secured by a senior Lien on the
asset sold in such Asset Sale and that is repaid with such proceeds (other than
any such Debt assumed by the purchaser of such asset); and (v) other customary
fees, commissions, costs, and other expenses incurred in connection therewith.
“Obligations” means, collectively, all principal of and interest on the Loans,
fees, costs, indemnities, and other obligations, liabilities, and indebtedness
arising out of or in connection with this Agreement, whether due by acceleration
or otherwise, of the Borrower to the Lender, whether now existing or hereafter
incurred, whether direct or indirect, absolute, or contingent, including
interest accruing at any post-default rate and interest accruing after the
commencement of any case, proceeding or other action relating to bankruptcy,
insolvency, reorganization, or any similar proceeding of the Borrower whether or
not a claim for post-petition interest is allowed in any such proceeding.
“Permitted Liens” means Liens permitted pursuant to Section 6.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
or other entity.
“PIK Interest” has the meaning set forth in Section 2.7(c).
“Project” has the meaning set forth in the Borrower LLC Agreement.
“Project Disposition” means the occurrence of any of the following: (i) any
Disposition by the Borrower or any of its Subsidiaries of any Equity Interests
in any Subsidiary of the Borrower (other than to the Borrower or another
Subsidiary of the Borrower); (ii) any issuance of Equity Interests by any
Subsidiary of the Borrower (other than to the Borrower or another Subsidiary of
the Borrower); or (iii) any Disposition by the Borrower or any of its
Subsidiaries of any material portion of any Project (other than to the Borrower
or another Subsidiary of the Borrower).


8



--------------------------------------------------------------------------------





“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, managers, officers,
employees, agents, trustees, administrators, representatives, and advisors of
such Person and such Person’s Affiliates.
“Responsible Officer” means (a) with respect to the Borrower, the chairman, vice
chairman, chief executive officer, chief financial officer, chief operating
officer, president, executive vice president, managing director, principal
accounting officer, treasurer, controller, general counsel, secretary, or
assistant secretary of the Managing Member or any other officer of the Managing
Member designated by any two of the foregoing officers in a notice to the Lender
and (b) with respect to any other Person, any of the principal executive
officers, managing members, or general partners of such Person.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities, or other property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash,
securities, or other property), including any sinking fund or similar deposit,
on account of the purchase, redemption, retirement, acquisition, cancellation,
or termination of any such Equity Interests in the Borrower or any of its
Subsidiaries or any option, warrant, or other right to acquire any such Equity
Interests in the Borrower or any of its Subsidiaries.
“Revolving Commitment” means the commitment of the Lender to fund increases in
the amount of the Revolving Loan at the request of the Borrower, as such
commitment may be reduced from time to time pursuant to Section 2.4. The initial
amount of the Revolving Commitment on the Effective Date is $60,000,000.
“Revolving Credit Exposure” means, at any time, the outstanding principal amount
of the Revolving Loan at such time.
“Revolving Loan” has the meaning set forth in Section 2.1(a).
“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto that is a nationally
recognized rating agency.
“Scheduled Disputes” means the disputes described on Schedule 3.6.
“Sponsors” means (a) the Lender and its Affiliates (other than the Borrower and
its Subsidiaries) and (b) John Hancock Life Insurance Company (U.S.A.) and its
Affiliates (other than the Borrower and its Subsidiaries).


9



--------------------------------------------------------------------------------





“Subsidiary” has the meaning set forth in the Borrower LLC Agreement. Unless
otherwise specified, any reference in this Agreement to Subsidiaries shall be
deemed a reference to direct or indirect Subsidiaries of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future,
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial, or pricing indices or
measures of economic, financial, or pricing risk or value or any similar
transaction or any combination of these transactions, except no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees, or consultants of the Borrower
or its Subsidiaries will be a Swap Agreement. For the avoidance of doubt, put
options and floors shall not constitute a “Swap Agreement” for the purposes of
this definition.
“Term Loan” has the meaning set forth in Section 2.1(b).
1.2    Terms Generally. The definitions of terms in this Agreement apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine, and neuter
forms. The words “include”, “includes”, and “including” will be deemed to be
followed by the phrase “without limitation”. The word “will” will be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (a) any definition of or reference in this Agreement to any
other agreement, instrument, or document will be construed as referring to such
agreement, instrument, or document as from time to time amended, amended and
restated, supplemented, or otherwise modified (subject to any restrictions on
such amendments, amendments and restatements, supplements, or modifications set
forth in this Agreement), (b) any reference in this Agreement to any Person will
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof”, and “hereunder”, and words of similar import, will be
construed to refer to this Agreement in its entirety and not to any particular
provision, (d) all references in this Agreement to Articles, Sections, Exhibits,
and Schedules will be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement, (e) any reference to any Law, unless
otherwise specified, refers to such Law as amended, modified, or supplemented
from time to time, and (f) the words “asset” and “property” will be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts, and
contract rights.
1.3    Accounting Terms; GAAP. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters hereunder shall be made, and all financial statements and
certificates


10



--------------------------------------------------------------------------------





and reports as to financial matters required to be furnished to the Lender
hereunder shall reflect amounts in Dollars and shall be prepared in accordance
with GAAP applied on a basis consistent with the financial statements delivered
pursuant to Section 3.4(a), except for changes in which the Borrower’s
independent certified public accountants concur.
ARTICLE II    
THE CREDITS
2.1    Loans. Subject to the terms and conditions set forth in this Agreement,
from time to time from the effective date of the Existing Credit Agreement to
but excluding the Maturity Date the Lender agrees to make (a) a revolving loan
(the “Revolving Loan”) to the Borrower in an aggregate principal amount that
will not result in the Revolving Credit Exposure exceeding the Revolving
Commitment, which Revolving Loan shall be evidenced by, and governed by, this
Agreement and (b) a term loan (the “Term Loan”) to the Borrower in an aggregate
principal amount sufficient to cover PIK Interest, which Term Loan shall be
evidenced by, and governed by, this Agreement. Within the foregoing limits and
subject to the terms and conditions set forth in this Agreement, the Borrower
may borrow, repay, and re-borrow the Revolving Loan.
2.2    Requests for Additional Amounts under the Revolving Loan. To request
additional amounts be funded as a portion of the Revolving Loan, the Borrower
shall deliver to the Lender by hand delivery, telecopy, or electronic mail a
duly completed and executed Borrowing Request not later than 5:00 p.m., New
York, New York time (or such later time as approved by the Lender), on the date
of the proposed funding of an increase in the Revolving Loan. Each such
Borrowing Request will be irrevocable and must specify the following
information:
(a)    the amount of the requested funding under the Revolving Loan;
(b)    the date of the proposed funding under the Revolving Loan, which must be
a Business Day; and
(c)    the location and number of the Borrower’s account to which funds are to
be disbursed.


11



--------------------------------------------------------------------------------





2.3    Funding of Additional Amounts under the Revolving Loan. The Lender shall
fund additional amounts under the Revolving Loan on the proposed date thereof by
wire transfer or book transfer of immediately available funds by 7:00 p.m., New
York, New York time, to the account of the Borrower or its Subsidiary designated
by it for such purpose in the Borrowing Request.
2.4    Termination and Reduction of Revolving Commitment.
(a)    Unless previously terminated, the Revolving Commitment will terminate on
the Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce,
without premium or penalty, the Revolving Commitment, except the Borrower shall
not terminate or reduce the Revolving Commitment if, after giving effect to any
concurrent prepayment of the Revolving Loan in accordance with Section 2.6, the
Revolving Credit Exposure would exceed the Revolving Commitment. Each partial
reduction of the Revolving Commitment must be in an amount that is an integral
multiple of $50,000 and not less than $100,000.
(c)    The Borrower shall notify the Lender of any election by the Borrower to
terminate or reduce the Revolving Commitment under Section 2.4(b) or prepay the
Loans under Section 2.6(a) at least five Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Each notice delivered by the Borrower pursuant to this
Section 2.4(c) will be irrevocable.
(d)    [reserved.]
(e)    Any termination or reduction of the Revolving Commitment will be
permanent and such Revolving Commitment will not be reinstated.
2.5    Repayment of Loans. The Borrower hereby unconditionally promises to pay
to the Lender the unpaid principal amount of each Loan (together with all
accrued but unpaid interest on the Loans and all other Obligations) on the
Maturity Date.
2.6    Prepayment of Loans.
(a)    Subject to prior notice in accordance with Section 2.4(c), the Borrower
may at any time and from time to time prepay the Loans made to it in whole or in
part, without premium or penalty, in an amount that is an integral multiple of
$50,000 and not less than $100,000 (or, if less, the remaining outstanding
principal amount thereof); provided the Borrower may prepay the Revolving Loan
only if there are no amounts then outstanding under the Term Loan.


12



--------------------------------------------------------------------------------





(b)    If the Revolving Credit Exposure exceeds the Revolving Commitment, the
Borrower shall, within three Business Days (or such later time as approved by
the Lender in its sole discretion), repay or prepay the Revolving Loan in an
amount sufficient to eliminate such excess.
(c)    On or before the date that is 180 days after the receipt by the Borrower
or any of its Subsidiaries of any proceeds from any Asset Sale permitted by
Section 6.8(d) or Casualty Event, the Borrower shall use 100% of the Net Cash
Proceeds from the proceeds of such Asset Sale or Casualty Event that have not
been reinvested (or, if committed to be reinvested, within 90 days after the end
of such 180-day period) in assets useful in the Borrower and its Subsidiaries’
business on or before such date (x) first, to pay the Term Loan until no amounts
remain outstanding thereon, (y) second, to prepay the Revolving Loan with a
contemporaneous permanent reduction in the Revolving Commitment, and (z) third,
to pay any other outstanding Obligations.
(d)    On the date the Borrower or any of its Subsidiaries receives any proceeds
from any Asset Sale constituting a Project Disposition, the Borrower shall apply
Net Cash Proceeds from such Asset Sale in an amount equal to an amount
determined by the Lender in its sole and absolute discretion (but, in any case,
not to exceed 100% of the Net Cash Proceeds from such Asset Sale) (x) first, to
pay the Term Loan until no amounts remain outstanding thereon, (y) second, to
prepay the Revolving Loan with a contemporaneous permanent reduction in the
Revolving Commitment, and (z) third, to pay any other outstanding Obligations.
(e)    If the Borrower or any of its Subsidiaries receives Net Cash Proceeds
from the issuance or incurrence of Debt for money borrowed (other than any cash
proceeds from the issuance of Debt permitted by Section 6.1), the Borrower shall
simultaneously with the receipt of such Net Cash Proceeds by the Borrower or any
of its Subsidiaries use 100% of such Net Cash Proceeds (x) first, to pay the
Term Loan until no amounts remain outstanding thereon, (y) second, to prepay the
Revolving Loan with a contemporaneous permanent reduction in the Revolving
Commitment, and (z) third, to pay any other outstanding Obligations.
(f)    The Borrower shall, on the last Business Day of each week, to the extent
demanded by Lender, prepay Loans in an amount equal to all Excess Cash (as
defined below). Excess Cash accepted by the Lender pursuant to this Section
2.6(f) shall be applied to the Loans as follows: (x) first, to pay the Term Loan
until no amounts remain outstanding thereon, (y) second, to prepay the Revolving
Loan but without a contemporaneous permanent reduction in the Revolving
Commitment, and (z) third, to pay any other outstanding Obligations. For
purposes of this Section 2.6(f), “Excess Cash” means, at any time, the


13



--------------------------------------------------------------------------------





aggregate amount of cash, cash equivalents, certificates of deposit, and
investments in money market funds, in each case, held or owned by (whether
directly or indirectly), the Borrower or its Subsidiaries or which are otherwise
assets of a nature that would be reflected as cash on the consolidated balance
sheet of the Borrower excluding (i) any cash held to pay, in the ordinary course
of business, amounts then due and owing to third parties and for which the
Borrower or such Subsidiary (as the case may be) has issued checks or has
initiated wires or ACH transfers in order to pay such amounts, (ii) cash to be
used within two (2) Business Days to pay the purchase price for any acquisition
of any assets or property, and (iii) any cash constituting deposits or advance
payments held in escrow by a third party subject to customary provisions
regarding the payment and refunding of such deposits or advance payments.
2.7    Interest.
(a)    The Loans will bear interest at the lower of (i) the LIBOR Rate plus the
Applicable Margin and (ii) the Highest Lawful Rate.
(b)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Loans will bear interest, after as well
as before judgment, at an annual rate (the “Default Rate”) equal to the lower of
(i) 2% plus the rate otherwise applicable to the Loans as provided in Section
2.7(a) and (ii) the Highest Lawful Rate.
(c)    Accrued interest on each Loan will be payable in arrears in cash on each
Interest Payment Date and upon termination of the Revolving Commitment, except
(i) interest accrued pursuant to Section 2.7(b) will be payable on demand and
(ii) unless otherwise elected by the Borrower on each Interest Payment Date, in
lieu of a cash interest payment, accrued interest pursuant to Section 2.7(a)
shall be deemed to increase the outstanding principal amount of the Term Loan
(any interest so deemed to increase the outstanding principal amount of the Term
Loan is referred to as “PIK Interest”). For the avoidance of doubt, the Lender
shall deem any interest not paid in cash in Dollars on an Interest Payment Date
to be automatically deemed to increase the outstanding principal amount of the
Term Loan on such Interest Payment Date without any further action on the part
of either the Lender or the Borrower.
(d)    All interest payable under this Agreement will be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The Lender shall determine
the applicable LIBOR Rate, and such determination will be conclusive absent
manifest error.


14



--------------------------------------------------------------------------------





2.8    Payments Generally.
(a)    The Borrower shall make each payment required to be made by it under this
Agreement prior to the time specified for such payment (or, if no such time is
specified, prior to 7:00 p.m., New York, New York time), on the date when due,
in immediately available funds (except as otherwise expressly provided herein),
without set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Lender, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments must be made to the Lender at the address on file pursuant to
Section 8.1. If any payment hereunder is due on a day that is not a Business
Day, the date for payment will be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon will be
payable for the period of such extension. All payments under this Agreement must
be made in Dollars.
(b)    If at any time insufficient funds are received by and available to the
Lender to pay fully all amounts of principal, interest, and fees (after giving
effect to the provisions of Section 2.7(c)) then due under this Agreement, such
funds will be applied (i) first, towards payment of interest and fees then due
and (ii) second, towards payment of principal then due or otherwise as directed
by the Lender in its sole discretion.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender as follows:
3.1    Organization; Powers. The Borrower and each of its Subsidiaries (a) is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has all requisite power and
authority to carry on its business as now conducted, and (c) is qualified to do
business in, and is in good standing (if applicable in a jurisdiction) in, every
jurisdiction where such qualification is required, except in each case where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
3.2    Authorization; Enforceability. The transactions contemplated by this
Agreement are within the Borrower’s limited liability company powers, and have
been duly authorized by all necessary corporate action. This Agreement
constitutes the legal, valid, and binding obligations of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.


15



--------------------------------------------------------------------------------





3.3    Governmental Approvals; No Conflicts. The transactions contemplated by
this Agreement (a) do not require any Governmental Approval on the part of the
Borrower or any of its Subsidiaries, except such as have been obtained or made
and are in full force and effect, (b) will not violate (i) any Law applicable to
the Borrower or any of its Subsidiaries, except any violation that could not
reasonably be expected to have a Material Adverse Effect, (ii) the
organizational documents of the Borrower or any of its Subsidiaries, or (iii)
any order of any Governmental Authority applicable to the Borrower or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement, or other instrument binding upon the Borrower, any of its
Subsidiaries, or any of their respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Subsidiary,
except any violation, default, or payment that could not reasonably be expected
to have a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
3.4    Financial Condition; No Material Adverse Change.
(a)    The Borrower has previously furnished to the Lender its unaudited
consolidated balance sheet as of December 31, 2018, and the related statements
of operations, equity, and cash flows for the three months then ended. Such
financial statements present fairly, in all material respects, the financial
position and results of operations, changes in equity, and cash flows of the
Borrower and its Subsidiaries as of such date and for such period in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes.
(b)    Since December 31, 2018, no event has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect.
3.5    Properties. The Borrower and each of its Subsidiaries has good and
marketable title to, valid leasehold interests in, or easements, licenses, or
other limited property interests in, all real and personal property necessary
for the operation of the Business, subject to no Liens other than Permitted
Liens.
3.6    Litigation. Other than the Scheduled Disputes, there are no actions,
suits, investigations, or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect or (ii) that involve this
Agreement or the transactions contemplated hereby.


16



--------------------------------------------------------------------------------





3.7    Compliance with Laws and Agreements. The Borrower and each of its
Subsidiaries is in compliance with all Laws applicable to it or its property and
all indentures, agreements, and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
3.8    Taxes. The Borrower and each of its Subsidiaries has timely filed or
caused to be filed all tax returns and reports required to have been filed
(after giving effect to any extension granted in the time for filing) and has
paid or caused to be paid all taxes required to have been paid by it, except (i)
taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary has set aside on its books adequate
reserves or (ii) where the failure to file such tax returns or pay such taxes,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
ARTICLE IV    
CONDITIONS
4.1    Each Revolving Loan. The obligation of the Lender to fund increases in
the outstanding principal amount of the Revolving Loan is subject to the
satisfaction of the following conditions:
(a)    The Lender shall have received a Borrowing Request as required by Section
2.2.
(b)    The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, as to any
representations and warranties that are otherwise qualified as to materiality or
Material Adverse Effect, as so qualified) on and as of the date of such funding
of an increase in the outstanding principal amount of the Revolving Loan, except
to the extent any such representation or warranty is stated to relate to an
earlier date in which case such representation and warranty shall be true and
correct in all material respects on and as of such earlier date.
(c)    No event shall have occurred since December 31, 2018, that has had, or
could reasonably be expected to have, a Material Adverse Effect.
(d)    At the time of and immediately after giving effect to such funding of an
increase in the outstanding principal amount of the Revolving Loan, no Default
or Event of Default shall have occurred and be continuing.


17



--------------------------------------------------------------------------------





ARTICLE V    
AFFIRMATIVE COVENANTS
Until the Final Payment Date, the Borrower covenants and agrees with the Lender
as follows:
5.1    Financial Statements and Other Information. The Borrower shall, if
requested by the Lender, furnish to the Lender:
(a)    within 60 days following the end of each fiscal quarter, an unaudited
quarterly income statement, balance sheet, statement of changes in Members’
capital, and statement of cash flow, prepared in accordance with GAAP (except as
therein noted);
(b)    within 150 days after the end of each fiscal year an audited annual
income statement, balance sheet, statement of changes in Members’ capital, and
statement of cash flow, prepared in accordance with GAAP (except as therein
noted); and
(c)    within a reasonable period following any request therefor, such other
information regarding the operations, business affairs, and financial condition
of the Borrower and its Subsidiaries, or compliance with the terms of this
Agreement, as the Lender may reasonably request.
5.2    Notices of Material Events. The Borrower shall furnish to the Lender
prompt written notice of the following:
(a)    the Borrower obtaining actual knowledge of the occurrence of any Default;
(b)    the receipt by the Borrower of service with respect to, or the Borrower
otherwise obtaining actual knowledge of, the filing or commencement of any
action, suit, or proceeding by or before any arbitrator or Governmental
Authority against the Borrower or any of its Subsidiaries as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and
(c)    the Borrower obtaining actual knowledge of any other development that has
had, or could reasonably be expected to have, a Material Adverse Effect.
The Borrower shall deliver with each notice delivered under this Section 5.2 a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.


18



--------------------------------------------------------------------------------





5.3    Existence; Conduct of Business. The Borrower shall, and shall cause each
of its Subsidiaries to, (i) preserve, renew, and keep in full force and effect
its legal existence and (ii) take all reasonable action to maintain the rights,
licenses, permits, privileges, and franchises material to the conduct of its
Business except, in the case of clause (ii) above, where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, but the
foregoing will not prohibit any merger, consolidation, liquidation, or
dissolution permitted under Section 6.3 or any Asset Sale permitted under
Section 6.8.
5.4    Payment and Performance of Obligations. The Borrower shall, and shall
cause each of its Subsidiaries to, pay and perform its material obligations
before the same become delinquent or in default, including tax liabilities,
except where (a) (i) the validity or amount thereof is being contested in good
faith by appropriate proceedings, and (ii) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, or (b) the failure to pay or perform pending such contest could not
reasonably be expected to have a Material Adverse Effect.
5.5    Maintenance of Properties; Insurance. The Borrower shall, and shall cause
each of its Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition in accordance with
industry practice, ordinary wear and tear excepted, except nothing in this
Section 5.5 will prevent the Borrower or any of its Subsidiaries from
discontinuing the operation or maintenance of any such properties if such
discontinuance is, in the reasonable judgment of the Borrower, desirable in the
conduct of its Business and not disadvantageous in any material respect to the
Lender and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
5.6    Books and Records; Inspection Rights. The Borrower shall, and shall cause
each of its Subsidiaries to, keep proper books of record and account in
accordance with GAAP, prudent accounting practice, and applicable Law. The
Borrower shall, and shall cause each of its Subsidiaries to, permit any
representatives designated by the Lender, upon reasonable prior notice and
subject to applicable safety rules and regulations, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances, and condition with its officers and, so long as
the Borrower has been given reasonable notice thereof and an opportunity to
participate in such discussions, independent accountants, all at such reasonable
times during the Borrower’s and each of its Subsidiaries’ normal business hours
(and in a manner so as, to the extent practicable, not to interfere with the
normal business operations of the Borrower and each of its Subsidiaries or
jeopardize any applicable privileges) and as often as reasonably requested.


19



--------------------------------------------------------------------------------





5.7    Compliance with Laws. The Borrower shall, and shall cause each of its
Subsidiaries to, comply with all Laws applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
5.8    Use of Proceeds. The Borrower shall use the proceeds of any funding of an
increase in the outstanding principal amount of the Revolving Loan for the
general corporate purposes of the Borrower and its Subsidiaries. The Borrower
shall use the proceeds of any increase in the outstanding principal amount of
the Term Loan only to pay PIK Interest.
5.9    Further Assurances. The Borrower shall, and shall cause each of the
Subsidiaries to, promptly, upon the request of the Lender (a) correct any
material defect or error that may be discovered in this Agreement or in the
execution thereof and (b) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register, and re-register any and all such further acts, deeds,
certificates, assurances, and other instruments the Lender may reasonably
require from time to time in order to carry out more effectively the purposes of
this Agreement.
ARTICLE VI    
NEGATIVE COVENANTS
Until the Final Payment Date, the Borrower covenants and agrees with the Lender
as follows:
6.1    Debt. The Borrower shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume, or permit to exist any Debt, except:
(a)    the Obligations;
(b)    Debt existing on the Effective Date;
(c)    purchase money Debt (including Capital Lease Obligations) incurred to
finance the acquisition, construction, or improvement of any equipment and other
fixed or capital assets, and any Debt assumed in connection with the acquisition
of any assets or secured by a Lien on any such assets prior to the acquisition
thereof if the Liens securing such purchase money Debt attach only to the
equipment or fixed or capital assets constructed or acquired with the proceeds
thereof or such improvements made with the proceeds thereof;
(d)    Debt consisting of reimbursement obligations relating to performance
bonds or surety or appeal bonds issued on behalf of or for the benefit of the
Borrower or any of its Subsidiaries in the ordinary course of business,
including any such bonds provided pursuant to legal or regulatory requirements;


20



--------------------------------------------------------------------------------





(e)    current payables in respect of bankers’ acceptances, overdraft
facilities, automatic clearinghouse arrangements, employee credit card programs,
corporate cards and purchasing cards, and other business cash management
arrangements in the ordinary course of business;
(f)    Debt arising in connection with endorsement of checks, drafts, or similar
instruments of payment for deposit in the ordinary course of business; and
(g)    other Debt in an aggregate principal amount not to exceed $1,000,000.
6.2    Liens. The Borrower shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume, or permit to exist any Lien on any asset
now owned or hereafter acquired by it, except:
(a)    Liens in existence on the Effective Date;
(b)    Liens for taxes, assessments, or other governmental charges that are not
delinquent or are being contested in good faith and by appropriate proceedings
and with respect to which cash reserves have been maintained in accordance with
GAAP in compliance with Section 5.4;
(c)    deposits or pledges to secure obligations under worker’s compensation,
social security, or similar laws, or under unemployment insurance;
(d)    deposits or pledges to secure bids, tenders, contracts, leases, statutory
obligations, performance bonds, surety and appeal bonds, and other obligations
of like nature arising in the ordinary course of business;
(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.1(k);
(f)    Liens of mechanics, builders, materialmen, warehousemen, carriers,
landlords, or other similar statutory or contractual Liens arising in the
ordinary course of business with respect to obligations that are not overdue by
more than 60 days or that are being contested in good faith and by appropriate
proceedings and with respect to which appropriate reserves have been maintained
in accordance with GAAP;
(g)    purchase money Liens (including conditional sale contracts and Liens
securing Capital Lease Obligations) placed upon equipment or fixed or capital
assets hereafter constructed, acquired or improved to secure all or a portion of
the purchase price thereof, if (i) such Liens are created substantially
simultaneously with the construction, acquisition, or improvement of such assets
and (ii) such Liens do not encumber any property


21



--------------------------------------------------------------------------------





of the Company or any Subsidiary other than the equipment or fixed assets so
acquired, constructed, or improved;
(h)    encumbrances on real property consisting of easements, rights of way,
zoning restrictions, restrictions on the use of real property, and defects,
deficiencies, and irregularities in the title thereto that do not in the
aggregate detract from or impair the value or intended use of the property or
assets affected thereby to any material extent;
(i)    Liens arising by virtue of any statutory or common law provision or
customary deposit account terms relating to banker’s liens, rights of set-off,
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution if (i) such deposit
account is not a dedicated cash collateral account, (ii) is not subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board of Governors of the Federal Reserve System
of the United States of America, and (iii) is not intended by the Borrower or
any Subsidiary to provide collateral to the depository institution to secure any
Debt; and
(j)    other Liens on property in respect of aggregate obligations not to exceed
$1,000,000.
6.3    Fundamental Changes. The Borrower shall not, and shall not permit any of
its Subsidiaries to, merge or consolidate with or into any other Person or
liquidate or dissolve except:
(a)    the Borrower may merge with any Person so long as the Borrower is the
surviving or continuing Person;
(b)    a Subsidiary may merge into the Borrower or any other Subsidiary or the
Borrower; and
(c)    any Subsidiary may liquidate or dissolve if such liquidation or
dissolution is not materially disadvantageous to the Lender and substantially
all of such Subsidiary’s property, business, or assets shall be or have been
conveyed, sold, assigned, or otherwise transferred to the Borrower or any other
Subsidiary of the Borrower.
6.4    Investments, Loans, Advances and Guarantees. The Borrower shall not, and
shall not permit any of its Subsidiaries to, purchase, hold, or acquire
(including pursuant to any merger with any Person that was not a Subsidiary of
the Borrower prior to such merger) any Equity Interests, evidences of
indebtedness, or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist


22



--------------------------------------------------------------------------------





any loans or advances to, or Guarantee any Debt of any other Person (any of the
foregoing, an “Investment”), except:
(a)    Investments by the Borrower and its Subsidiaries outstanding on the
Effective Date;
(b)    Investments by the Borrower in any of its Subsidiaries and Investments by
any Subsidiary of the Borrower in another Subsidiary of the Borrower;
(c)    Swap Agreements permitted under Section 6.5;
(d)    Cash Equivalents;
(e)    Guarantees of the obligations (other than Debt for borrowed money, unless
such Debt is otherwise permitted under Section 6.1) of any Subsidiary of the
Borrower;
(f)    Investments made using the proceeds of the issuance of Equity Interests
of the Borrower or capital contributions to the Borrower; and
(g)    other Investments in an aggregate outstanding amount not to exceed (net
of return on investment) $1,000,000.
6.5    Swap Agreements. The Borrower shall not, and shall not permit any of its
Subsidiaries to, enter into or permit to exist any Swap Agreement, except Swap
Agreements entered into in the conduct of the Business consistent with prudent
industry practices and not speculative in nature.
6.6    Restricted Payments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payments, except:
(a)    any Subsidiary of the Borrower may make Restricted Payments to the
Borrower or any other Subsidiary of the Borrower;
(b)    the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional Equity Interests; and
(c)    the Borrower may make dividends or distributions to holders of any Equity
Interests of the Borrower from available cash generated from operations to the
extent that, both immediately before and after giving pro forma effect thereto,
no Default or Event of Default exists or will result therefrom.


23



--------------------------------------------------------------------------------





6.7    Transactions with Affiliates, Etc. The Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, purchase, acquire, or
lease any property from, or sell, transfer, or lease any property to, or
otherwise enter into any transaction with, any Affiliate (other than the
Borrower or any of its Subsidiaries), except: (i) transactions that are in the
ordinary course of business, on an arm’s-length basis on terms and conditions no
less favorable than terms and conditions that would have been obtainable from a
Person other than an Affiliate; (ii) Restricted Payments permitted under Section
6.6; and (iii) the Borrower LLC Agreement and transactions expressly permitted
by the Borrower LLC Agreement.
6.8    Sales of Assets. The Borrower shall not, and shall not permit any of its
Subsidiaries to, Dispose of any property, real, personal, or mixed, whether now
owned or hereafter acquired, except:
(a)    sales of inventory in the ordinary course of business and the granting of
any option or other right to purchase, lease, or otherwise acquire inventory in
the ordinary course of its business;
(b)    Dispositions of property (other than any material portion of a Project)
that is: (1) being replaced, (2) no longer commercially viable to maintain, or
(3) non-material, obsolete, surplus, or worn-out, in each case, whether now
owned or hereafter acquired;
(c)    Dispositions of property by any Subsidiary to the Borrower or any other
Subsidiary of the Borrower;
(d)    Asset Sales (other than any Project Disposition) and Casualty Events, the
Net Cash Proceeds of which are (i) reinvested within 180 days of such Asset Sale
or Casualty Event in assets useful in the Business (or, if committed to be
reinvested, within 90 days after the end of such 180-day period), or (ii)
otherwise applied to repay the Loans;
(e)    a Project Disposition (and all transactions in connection with such
Project Disposition as contemplated by Exhibit G to the Borrower LLC Agreement)
so long as the Net Cash Proceeds of each such Project Disposition are applied as
required by Section 2.6(d);
(f)    the use, sale, exchange, or other Disposition of money or Cash
Equivalents in a manner that is not prohibited by the terms of this Agreement;
(g)    the settlement or write-off of accounts receivable or sale of overdue
accounts receivable for collection in the ordinary course of business;


24



--------------------------------------------------------------------------------





(h)    Dispositions constituting Restricted Payments permitted under Section
6.6;
(i)    the sale and lease-back of equipment; and
(j)    other Dispositions of personal property (other than any portion of a
Project) the fair market value of which does not exceed $1,000,000 during any
fiscal year.
6.9    Certain Amendments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, amend, modify, or waive any provision of its organizational
documents unless (a) such amendment, modification, or waiver is required by Law
or (b) such amendment, modification, or waiver could not reasonably be expected
to materially adversely affect any material right or remedy of the Lender under
this Agreement.
6.10    Change in the Nature of Business. The Borrower shall not, and shall not
permit any of its Subsidiaries to, engage in any business other than the
Business.
6.11    Limitation on Restrictions on Subsidiary Distributions. The Borrower
shall not, and shall not permit any of its Subsidiaries to, enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any of its Subsidiaries to make Restricted Payments in respect of any
Equity Interests of such Subsidiary held by, or pay any Debt owed to, the
Borrower or any other Subsidiary of the Borrower, except (i) restrictions and
conditions imposed by applicable Law or by this Agreement, (ii) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, if such restrictions and conditions apply only to
the Subsidiary that is to be sold and such sale is permitted hereunder,
(iii) restrictions and conditions contained in the documentation evidencing any
Debt or Liens permitted hereunder that are not materially more restrictive than
the restrictions and conditions set forth in this Agreement, (iv) customary
provisions in leases restricting the assignment thereof, and (v) customary
provisions in joint venture agreements governing any Subsidiary that is not a
wholly-owned Subsidiary.
ARTICLE VII    
EVENTS OF DEFAULT AND REMEDIES
7.1    Events of Default. Each of the following events constitutes an “Event of
Default”:
(a)    the Borrower fails to pay any principal of any Loan when and as the same
becomes due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;


25



--------------------------------------------------------------------------------





(b)    the Borrower fails to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section
7.1) payable under this Agreement, when and as the same becomes due and payable,
and such failure continues unremedied for a period of three Business Days
following written notice of such failure to the Borrower;
(c)    any representation or warranty made or deemed made to the Lender by or on
behalf of the Borrower in this Agreement, or in any report, certificate,
financial statement, or other document furnished pursuant to or in connection
with this Agreement, proves to be incorrect in any material respect when made or
deemed made;
(d)    the Borrower fails to observe or perform any covenant, condition, or
agreement contained in Section 5.2(a), Section 5.3(i) (with respect to existence
of the Borrower), Section 5.8, or Article VI;
(e)    the Borrower fails to observe or perform any covenant, condition, or
agreement contained in this Agreement (other than those specified in
clauses (a), (b), or (d) of this Section 7.1) and such failure continues
unremedied for a period of 30 days following written notice of such failure to
the Borrower;
(f)    the Borrower or any of its Subsidiaries fails to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Debt, when and as the same becomes due and payable and such failure
continues after any applicable notice or grace period;
(g)    any event or condition occurs that results in any Material Debt becoming
due prior to its scheduled maturity or that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of such
Material Debt or any trustee or agent on its or their behalf to cause such
Material Debt to become due, or to require the prepayment, repurchase,
redemption, or defeasance thereof, prior to its scheduled maturity, except this
clause (g) will not apply to (i) secured Debt that becomes due as a result of
the disposition of, or casualty or other loss with respect to, the property or
assets securing such Debt and (ii) Swap Agreements that are terminated;
(h)    an involuntary proceeding is commenced or an involuntary petition is
filed seeking (i) liquidation, reorganization, or other relief in respect of the
Borrower or any of its Subsidiaries or its debts, or of a substantial part of
its assets, under any Debtor Relief Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator, or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition continues


26



--------------------------------------------------------------------------------





undismissed for 90 days or an order or decree approving or ordering any of the
foregoing is entered;
(i)    the Borrower or any of its Subsidiaries (i) voluntarily commences any
proceeding or files any petition seeking liquidation, reorganization, or other
relief under any Debtor Relief Law now or hereafter in effect, (ii) consents to
the institution of, or fails to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 7.1, (iii)
applies for or consents to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, or similar official for the Borrower or any of its
Subsidiaries or for a substantial part of its assets, (iv) files an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) makes a general assignment for the benefit of creditors, or
(vi) takes any corporate action for the purpose of effecting any of the
foregoing;
(j)    the Borrower or any of its Subsidiaries becomes unable, admits in writing
its inability, or fails, generally to pay its debts as they become due;
(k)    one or more final non-appealable judgments for the payment of money in an
aggregate amount in excess of $1,000,000 (net of insurance coverage) is rendered
against the Borrower or any of its Subsidiaries or any combination thereof and
the same remains undischarged for a period of 60 consecutive days during which
execution is not effectively stayed, or any action is taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any of its
Subsidiaries to enforce any such judgment and is not released, vacated, or fully
bonded within 60 days after its attachment or levy; or
(l)    a Change in Control occurs.
7.2    Remedies. Upon the occurrence of any event described in clause (h) or
clause (i) of Section 7.1, the Revolving Commitment will automatically
terminate, the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, will automatically become due and payable, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration, or
other notice of any kind, all of which are hereby waived by the Borrower, in
each case without further act of the Lender. Following the occurrence and during
the continuance of any other Event of Default, the Lender may by notice to the
Borrower, take the following actions, at the same or different times: (i)
terminate the Revolving Commitment, and thereupon the Revolving Commitment will
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter, and provided an Event of Default then exists, be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all


27



--------------------------------------------------------------------------------





fees and other obligations of the Borrower accrued hereunder, will become due
and payable immediately, without presentment, demand, protest, notice of intent
to accelerate, notice of acceleration, or other notice of any kind, all of which
are hereby waived by the Borrower, and (iii) exercise on behalf of itself all
rights and remedies available to it under this Agreement or applicable Law or
equity.
ARTICLE VIII    
MISCELLANEOUS
8.1    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein must be in writing and must be delivered by hand or
overnight courier service, mailed by certified or registered mail, or sent by
telecopy, as follows:
(i)    if to the Borrower, to it at 7200 Wisconsin Avenue, Suite 1000, Bethesda,
Maryland 20814, Attention: General Counsel (Telecopy No.: (301) 657-5567;
Telephone No.: (240) 482-3840); John Hancock Life Insurance Company (U.S.A.),
c/o Verto Management, LLC, 200 Portland Street, Boston, Massachusetts 02114,
Attn: Glenn M. Smith, Chief Executive Officer, email: gsmith@vertomgmt.com
(Telephone No. (206) 366-5267), and to John Hancock Life Insurance Company
(U.S.A.), Power and Infrastructure Team, 197 Clarendon Street, C-2, Boston,
Massachusetts 02116, Attn: Matthew L. Fedors, Director, email:
mfedors@jhancock.com (Telephone No. (617) 572-4491and email:
powerteam@jhancock.com; and
(ii)    if to the Lender, to it at 7200 Wisconsin Avenue, Suite 1000, Bethesda,
Maryland 20814, Attention: Chief Financial Officer (Telecopy No.: (301)
657-5567; Telephone No.: (240) 482 3787).
(b)    The Borrower or the Lender may change its address or telecopy number for
notices and other communications hereunder by notice to the other party. All
notices and other communications given to a party hereto in accordance with the
provisions of this Agreement will be deemed to have been given on the date of
receipt.
8.2    Waivers; Amendments.
(a)    No failure or delay by the Lender in exercising any right or power
hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or


28



--------------------------------------------------------------------------------





power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Lender hereunder are
cumulative and are not exclusive of any rights or remedies it would otherwise
have. No waiver of any provision of this Agreement or consent to any departure
by the Borrower therefrom will in any event be effective unless the same is
permitted by clause (b) of this Section 8.2, and then such waiver or consent
will be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the funding of an
increase in the outstanding principal amount of the Revolving Loan or the
increase in the outstanding principal amount of the Term Loan as a result of PIK
Interest will not be construed as a waiver of any Default, regardless of whether
the Lender may have had notice or knowledge of such Default at the time.
(b)    This Agreement or any provision hereof may not be waived, amended, or
modified, and no consent to any departure by the Borrower from any provision
hereof or thereof shall be effective, except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Lender.
8.3    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable and documented out of pocket
expenses incurred by the Lender, including the reasonable and documented fees,
charges, and disbursements of counsel to the Lender in connection with the
preparation, negotiation, execution, delivery, and administration of this
Agreement or any amendments, modifications, or waivers of the provisions hereof
(whether or not the transactions contemplated by this Agreement are consummated)
and (ii) all out-of-pocket expenses incurred by the Lender, including the fees,
charges, and disbursements of counsel to the Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring, or negotiations in respect of such Loans.
(b)    The Borrower shall indemnify the Lender and each Related Party of the
Lender (other than the Borrower and its Subsidiaries) (each such Person being
called an “Indemnitee”) against any and all losses, claims, damages, and
liabilities, including the reasonable and documented fees, charges, and
disbursements of counsel for the Indemnitees (unless there is an actual or
perceived conflict of interest in which case each such Person may retain its own
counsel to the extent required to avoid such conflict) in defending any such
claims, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of: (i) the execution or delivery of this
Agreement, the performance by the parties hereto of their respective obligations
under


29



--------------------------------------------------------------------------------





this Agreement, or the consummation of the transactions contemplated by this
Agreement; (ii) any Loan or the use of the proceeds therefrom; or (iii) any
actual or threatened claim, litigation, investigation, or proceeding relating to
any of the foregoing, whether based on contract, tort, or any other theory and
regardless of whether any Indemnitee is a party thereto.
Notwithstanding the foregoing, such indemnity will not, as to any Indemnitee, be
available to the extent such losses, claims, damages, liabilities, or related
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the negligence or willful
misconduct of such Indemnitee.
(c)    To the extent permitted by applicable Law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential, punitive or exemplary
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in paragraph (b) above will be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
transactions contemplated thereby, except to the extent such damages are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the negligence or willful misconduct of such
Indemnitee.
(d)    All amounts due under this Section 8.3 will be payable on demand.
(e)    Each party’s obligations under this Section 8.3 will survive the
termination of this Agreement and payment of the Obligations.
8.4    Successors and Assigns; Register. The provisions of this Agreement are
binding upon and will inure to the benefit of the parties to this Agreement and
their respective permitted successors and assigns, except the Borrower may not
assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Lender, and the Lender may
not assign or otherwise transfer any of its rights or obligations under this
Agreement except to any current or future Affiliate of the Lender or by way of
pledge or assignment of a security interest, and following any such assignment
such assignee shall be solely liable for all obligations to fund any increase in
the outstanding principal amount of the Revolving Loan in accordance with
Article II hereunder. Any other attempted assignment or transfer by any party
hereto will be null and void. Nothing in this Agreement, expressed or implied,
will be construed to confer upon any Person (other than the parties to this
Agreement, their respective successors and permitted assigns and, to the extent
expressly


30



--------------------------------------------------------------------------------





contemplated by this Agreement, the Related Parties of the Lender) any legal or
equitable right, remedy, or claim under or by reason of this Agreement. The
Lender shall record any assignment or transfer of rights by the Lender under
this Agreement (including the name and address of such assignee or transferee,
the principal amount of Loans and stated interest owing thereto) on a register
maintained by the Lender, and no such assignment or transfer shall be effective
unless so recorded. Such register shall be conclusive and the Borrower shall
treat the Person set forth therein as the Lender for all purposes hereunder.
8.5    Survival. All covenants, agreements, representations, and warranties made
by the Borrower in this Agreement and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement will be considered to
have been relied upon by the Lender and will survive the execution and delivery
of this Agreement and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
will continue in full force and effect until the Final Payment Date. The
provisions of Section 8.3 will survive and remain in full force and effect
regardless of the consummation of the transactions contemplated by this
Agreement, the repayment of the Loans, the expiration or termination of the
Revolving Commitment or the termination of this Agreement, or any provision
hereof.
8.6    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which constitutes an original, but all of which when taken together
constitute a single contract. This Agreement constitutes the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement will become effective when it has been
executed by the Lender and when the Lender has received counterparts hereof
bearing the signature of the Borrower, and thereafter will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by electronic communication will be effective as delivery of a
manually executed counterpart of this Agreement.
8.7    Severability. Any provision of this Agreement held to be invalid,
illegal, or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality, or unenforceability
without affecting the validity, legality, and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction will not invalidate such provision in any other jurisdiction.


31



--------------------------------------------------------------------------------





8.8    Right of Setoff. If an Event of Default has occurred and is continuing,
the Lender, at any time and from time to time, to the fullest extent permitted
by applicable Law, may set off and apply any obligations at any time owing by
the Lender to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement, irrespective of whether or not the Lender has made any demand under
this Agreement and although such obligations may be contingent or unmatured. The
Lender shall notify the Borrower promptly after any such setoff and application,
but the failure to give such notice will not affect the validity of such setoff
and application.
8.9    Governing Law; Jurisdiction; Consent To Service Of Process.
(a)    This Agreement is governed by and will be construed in accordance with
the laws of the State of New York, except for conflicts of laws rules that would
require the application of the law of another jurisdiction.
(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
state courts of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action, litigation, or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment. All claims in respect of any such action, litigation, or
proceeding may be heard and determined in such New York state or, to the extent
permitted by Law, in such federal court. A final judgment in any such action,
litigation, or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Agreement will affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement
against any other party hereto or its properties in the courts of any
jurisdiction.
(c)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Law (i) any objection it may now
or hereafter have to the laying of venue of any action, litigation, or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this section and (ii) the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 8.1. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by applicable Law.


32



--------------------------------------------------------------------------------





8.10    Waiver Of Jury Trial. Each party hereto hereby waives, to the fullest
extent permitted by applicable Law, any right it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated hereby (whether based on contract,
tort, or any other theory). Each party hereto (a) certifies that no
representative, agent, or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.
8.11    Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
will not affect the construction of, or be taken into consideration in
interpreting, this Agreement.




33



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
ENVIVA, LP
By:
Enviva GP, LLC, as its sole general partner

By: /s/ SHAI EVEN

Name: Shai Even
Title: Executive Vice President and Chief Financial Officer




ENVIVA WILMINGTON HOLDINGS, LLC
By:
Enviva, LP, as its managing member

By: Enviva, GP, LLC, as its sole general partner


By: /s/ WILLIAM H. SCHMIDT, JR    
Name: William H. Schmidt, Jr.
Title: Executive Vice President, Corporate Development and General Counsel








Signature Page to Credit Agreement



--------------------------------------------------------------------------------


EXHIBIT A


Form of
BORROWING REQUEST
DATE:
[●]



Pursuant to Section 2.2 of the Second Amended and Restated Credit Agreement,
dated as of April 2, 2019 (as amended, restated, or otherwise modified from time
to time, the “Credit Agreement”), between Enviva, LP as lender, and Enviva
Wilmington Holdings, LLC, as borrower (the “Borrower”), the Borrower irrevocably
requests the following on [●]:
1.
funding of an increase in the outstanding principal amount of the Revolving Loan
in an aggregate principal amount equal to $[●];

2.
to be disbursed to the Borrower’s account as follows:

[Location and number of account].
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.


[Signature Page Follows]







--------------------------------------------------------------------------------







The Borrower has duly executed and delivered this Borrowing Request as of the
date first written above.
BORROWER:

ENVIVA WILMINGTON HOLDINGS, LLC, a Delaware limited liability company
By:
Enviva, LP, as its managing member

By: Enviva, GP, LLC, as its sole general partner


By: /s/ WILLIAM H. SCHMIDT, JR    
Name: William H. Schmidt, Jr.
Title: Executive Vice President, Corporate Development and General Counsel




Signature Page to Borrowing Request

--------------------------------------------------------------------------------


SCHEDULE 3.6


Litigation
None.





